     Case 2:20-bk-18815-BR          Doc 11 Filed 12/28/20 Entered 12/28/20 11:06:27                  Desc
                                     Main Document    Page 1 of 1


1    David M. Goodrich
      dgoodrich@wgllp.com
2    650 Town Center Drive, Suite 600
     Costa Mesa, CA 92626
3    Telephone: (714) 966-1000

4    Chapter 7 Trustee

5

6                                UNITED STATES BANKRUPTCY COURT

7                      CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

8
     In re:                                                   Case No. 2:20-bk-18815-BR
9
     AVIRON CAPITAL, LLC                                      Chapter 7
10
                                                              NOTIFICATION OF ASSET CASE
11
                                            Debtor.           DATE:       [NO HEARING SET]
12                                                            TIME:       [NO HEARING SET]
                                                              PLACE:      [NO HEARING SET]
13

14   TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

15            David M. Goodrich, the duly appointed and acting chapter 7 trustee in the above-captioned

16   bankruptcy case, hereby notifies the Clerk of the United States Bankruptcy Court that assets will be

17   administered in the above-captioned bankruptcy case and appropriate notice should be given to creditors

18   to file claims.

19

20    Date: December 28, 2020                             /s/ David M. Goodrich
                                                          David M. Goodrich
21                                                        Chapter 7 Trustee

22

23

24

25

26
